DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 07/15/2022 has been entered.  Claim 1 has been amended, no claims have been canceled, and no claims have been added; therefore, claims 1-20 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cullis et al. (US 2015/0087052 A1), herein referred to as Cullis.
Regarding claim 1, Cullis disclose a device for receiving a sealed tissue container (200) containing cryopreserved tissue (Cullis disclose the container is capable of storing material, including critically important biomaterial, Para. [0022], lines 1-2) recovering cryopreserved tissue (Abstract; Paragraph [DOSS]), and cryopreservation media (illustrated in Fig. 1 and described by Cullis in the disclosure as biomaterial and fluid access, Para. [0016], lines 3-8) the device comprising: a tissue container receptacle (500) that received a sealed tissue container (200) contained cryopreserved tissue (150) and cryopreservation media (Fig. 1; Paragraph [DOSS]); at least one recovery media chamber (250) configured to contain a reservoir of tissue recovery media, the at least one recovery media chamber being fluidly coupled to the tissue container receptacle (500) (Fig. 1); wherein the device facilitates thawing and culturing of the cryopreserved tissue inside the received tissue container (200) by conducting tissue recovery media from the at least one recovery media chamber (250) into the tissue container (200) in the tissue container receptacle (500, Paragraph [0052]; Paragraph [0054]), and by conducting waste material including thawed cryopreservation media from inside the tissue container (200) out through the waste material outlet (300, Paragraph [0032]).  
Additionally, regarding claim 1, Cullis disclose wherein the at least one recovery media chamber (250) is outside of the tissue container 

Regarding claim 2, Cullis disclose the device as previously described, wherein the device comprises a first housing component that includes the at least one recovery media chamber and a second housing component that includes the waste material outlet, wherein the first and second housing components are attachable to each other and detachable from each other (Fig. 1; Modified Fig. 1 (shown below); Paragraph [0056]; Paragraph [0057]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 3, Cullis disclose the device as previously described, wherein the tissue container receptacle (500) is defined between the first and second housing components (shown in Modified Fig. 1 (above)) when the first and second housing components (shown in Modified Fig. 1) are attached together (Fig. 1; Paragraph [DOSS]; Paragraph [0056]).  

Regarding claim 4, Cullis disclose the device as previously described, wherein the received tissue container (200) is sealed in the tissue container receptacle (500) when the first and second housing components are attached together (Fig. 1; Paragraph [DOSS]); and the tissue container (200) is removable from the tissue container receptacle (500) by detaching the first and second housing components from each other (Fig. 1; Paragraph [DOSS]; Paragraph [0057]).

Regarding claim 5, Cullis disclose the device as previously described, further comprising at least a first puncturing element (41) that creates at least a first opening in the received tissue container (200) to permit conduction of recovery media into the tissue container (200) from the recovery media chamber (250) (Paragraph [0054]; Paragraph [0056]; Paragraph [0060]), and at least a second puncturing element (spike, syringe or equivalent device) that creates at least a second opening in the received tissue container (200) to permit conduction of waste media from the tissue container (200) out through the waste material outlet (300) (Paragraph [0061]).

Regarding claim 7, Cullis disclose the device as previously described, wherein the at least one recovery media chamber (250) receives an insertable and removable media container (400, 480) containing the tissue recovery media (Paragraph [0056]).

Regarding claim 8, Cullis disclose the device as previously described, wherein the insertable and removable media container (400, 480) is manually actuatable to cause a desired amount of the recovery media to be conducted from the media container to the tissue container (Paragraph [0034]; Paragraph [0040]: a luer activated device (LAD) can be positioned on the inlet port and used to transport material into the interior of the inner bag (200).

Regarding claim 9, Cullis disclose the device as previously described, further comprising a waste material chamber (shown in Fig. 1 as the open space above exit port 300) fluidly coupled to the waste material outlet (300), wherein the waste material chamber is configured to receive and store the waste material within the device (Fig. 1; Fig. 3A; Paragraph [0061]).

Regarding claim 10, Cullis disclose the device as previously described, further comprising at least a first conduit (400) fluidly coupling the at least one recovery media chamber (250) to the tissue container receptacle (500) (Fig. 1; Paragraph [DOSS]; Paragraph [0056]).

Regarding claim 13, Cullis disclose the device as previously described, further comprising a valve (luer activated device) positioned along a fluid conduit (400) coupled between the at least one recovery media chamber (250) and the tissue container receptacle (500) (Fig. 1; Fig. 4; Paragraph [0034]; Paragraph [0040]; Paragraph [0049]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis et al. (US 2015/0087052 A1), herein referred to as Cullis (a different embodiment 2). 
Regarding claim 1, Cullis teaches a disclosure relating to container for the cryopreservation of material (Paragraph [0002]).  Further, Cullis teaches a recovery media chamber (250), a tissue container receptacle (500), and the waste material outlet (300); a sealed tissue container (200).  However, Cullis does not explicitly teach wherein the at least one recovery media chamber is outside of the tissue container receptacle, the waste material outlet leads out of the tissue container receptacle, and the sealed tissue container is contained within the tissue container receptacle separate from the at least one recovery media chamber.  
For claim 1, Cullis teaches container systems used to store and preserve critically important materials like biomaterials and a recovery media chamber (250, which can include any suitable dimensions (Paragraph [0058], lines 6-8).  Further, Cullis teaches the sealed tissue container (200) is contained within the tissue container receptacle (500) and is separate from the at least one recovery media chamber (250), as illustrated in Fig. 2.  Cullis also teaches the sealed tissue container (200) provides a closed environment for material (Paragraph [0055], lines 8-9) and Cullis teaches the container provides a sterile environment for storing of material 150 (Paragraph [0055], lines 3-6), which reads on the instant claim limitation of wherein the at least one recovery media chamber is outside of the tissue container receptacle, the waste material outlet leads out of the tissue container receptacle.  The reference of Cullis discloses a recovery media chamber (250), a sealed tissue container (200), a waste material outlet (300), and a tissue container receptacle (500), except for at least one recovery media chamber is located outside of the tissue container receptacle, the waste material outlet leads out of the tissue container receptacle.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Cullis, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would be obvious to modify the invention of Cullis to include wherein the at least one recovery media chamber is outside of the tissue container receptacle, the waste material outlet leads out of the tissue container receptacle, as taught by Cullis, because Cullis teaches the container of the invention provides a sterile environment for storing a material (Para. [0004], lines 1-3) and Cullis teaches a sterile, closed environment can include an environment that not only preserves and stores a material without contamination or loss of the material, but also is configured to allow or prevent the material from communicating with or passing to/from another environment while protecting the material (Para. [0017], lines 19-24) and Cullis teaches the specification and illustrations are not intended to serve as an exhaustive and comprehensive description of all of the elements and features of apparatus and systems that use the structures or methods described herein (Paragraph [0117], lines 1-4) and many other embodiments may be apparent to skilled artisans only after reading this specification. Other embodiments may be used and derived from the disclosure, such that a structural substitution, logical substitution, or another change may be made without departing from the scope of the disclosure (Paragraph [0117], lines 14-18).


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cullis, further in view of Zimmerman et al. (US 2015/0125954 A1), herein referred to as Zimmerman.
Regarding claim 6, Cullis teaches the device as previously described, comprising at least one recovery media chamber (250), but fails to teach an embodiment wherein the at least one recovery media chamber comprises two or more recovery media chambers.  Zimmerman, however, teaches a substrate unit for the cryopreservation of a biological sample (Abstract) comprising a first chamber (20) and a second chamber (30), each chamber configured to contain a different tissue recovery media (Fig.1; Paragraph [0025).
It would have been obvious to one having ordinary skills in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the two recovery media chambers and fluids taught by Zimmerman to provide a succession of different cultivation liquids containing different nutrient media and/or cryoprotective agents (Zimmerman: Paragraph [0026]).

Regarding claim 11, Cullis teaches the device as previously described, but fails to teach an embodiment comprising more than one recovery media.  Zimmerman, however, teaches a substrate unit for the cryopreservation of a biological sample (Abstract) wherein the device conducts a first recovery media (3) to a first side of the tissue (2) and conducts a second recovery media (5) to a second side of the tissue (2) (Fig. 3; Paragraph [0025]).
It would have been obvious to one having ordinary skills in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the two recovery mediums taught by Zimmerman to provide a succession of different cultivation liquids containing different nutrient media and/or cryoprotective agents (Zimmerman: Paragraph [0026]).


 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis, further in view of Fuhr et al. (US 2006/0131196 A1), herein referred to as Fuhr.
Regarding claim 12, Cullis teaches the device as previously described, but fails to teach an embodiment wherein the waste material outlet is couplable to an active vacuum apparatus for drawing waste material out of the device.  Fuhr, however, teaches a carrier for a specimen chamber for cryopreservation of biological specimens (Abstract), wherein the waste material outlet is couplable to an active vacuum apparatus for drawing waste material out of the device (Paragraph [0040]).  It would
have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the vacuum apparatus taught by Fuhr to draw thawed materials out of the device (Fuhr: Paragraph [0040]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis et al. (herein referred to as Cullis) and further in view of Liu et al. (ROCK Inhibitor and Feeder Cells Induce the Conditional Reprogramming of Epithelial Cells), herein referred to as Liu.
Regarding claim 14, Cullis teaches the device as previously described, but fails to explicitly describe the composition of the tissue recovery media.  Liu, however, presents data associated with culturing epithelial cells in a media containing ROCK inhibitor Y-27632 (Relevant Sections: Abstract; Cell Culture; Discussion (Page 606).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include ROCK inhibitor Y-27632 in the tissue recovery media, as this compound has been shown to increase the growth rate of epithelial cells in vitro (Liu: Abstract; Discussion).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cullis, further in view of Schryver et al. (WO 2015/175819 A1), herein referred to as Schryver.
Regarding claim 15, Cullis teaches a regular apparatus as previously described, but fails to specifically teach an embodiment comprising an external housing having a compartment operable to receive the tissue recovery device previously described, an identification tag reader, or a heater.  However, Cullis teaches that the container (100) can be placed into a warm water bath for either rapid or gradual thawing (Paragraph [0054]).  Moreover, Schryver teaches a system for thawing a cryogenically frozen sample (Abstract) comprising: a housing (1710; 1720) having a compartment (1730) operable to receive a tissue recovery device (1740) (Fig. 17; Paragraph [0101]); an identification tag reader that reads an identification tag on the tissue container (1710) in the tissue recovery device to enable the regulator apparatus to determine identifying information about the tissue inside the tissue container (1710, Paragraph [0013]); and at least a first heater that warms the tissue container inside the tissue recovery device (Paragraph [0067]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the housing, identification tag reader, and the heater taught by Schryver to optimize the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0013]; Paragraph [0067]).

Regarding claim 16, Cullis teaches the regulator apparatus as previously described, but fails to teach an embodiment comprising a heater.  Schryver, however, teaches a system for thawing a cryogenically frozen sample (Abstract) one or more heaters that warm the tissue recovery media in the recovery media chamber of the tissue recovery device (Paragraph [0067]).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the heater taught by Schryver to optimize the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0067]).

Regarding claim 17, Cullis teaches the regulator apparatus as previously described, but fails to teach an embodiment comprising a heater.  Schryver, however, teaches a system for thawing a cryogenically frozen sample (Abstract) wherein further comprising a control system (comprising a computer having a microprocessor, temperature sensors, and a state algorithm used to control the thawing profile) programmed to control heating of the tissue container by the first heater based at least in part on the identifying information about the tissue to recover the tissue to a viable state and maintain the tissue in the viable state (Paragraph [0013]; Paragraph [0080]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the heater control system taught by Schryver to optimize the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0067]).

Regarding claim 18, Cullis teaches the regulator apparatus as previously described, further comprising a valve controller (luer activated device (LAD)) that controls actuation of a valve in the tissue recovery device to regulate the flow of tissue recovery media into the tissue container (200, Paragraph [0034]; Paragraph [0040]; Paragraph [0049]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis and Schryver, further in view of Watson et al. (US 5,964,096), herein referred to as Watson.
Regarding claim 19, Cullis teaches the tissue container (200) as previously described (Fig. 1; Paragraphs [00SS]-[0057]), but fails to teach an embodiment wherein the tissue container comprises a tissue well.  Watson, however, teaches a storage device for cryopreserved tissues (Abstract) comprising: a container basin (40); a tissue well (30) positioned within the container basin (40); a tissue equivalent positioned inside the tissue well (30); cryopreservation media inside tissue well (30) and container basin (40); and a lid (10) sealed (20) to the container basin (40) that seals the cryopreservation media in the container basin (40) (Fig. 6A; Fig. 6B; Col. 7, lines 51-59; Col 9, lines 8-12; Col. 10, lines 25-32).
Moreover, Cullis teaches the use of a label on the outermost portion of the container device (100) to identify the contents of the container (Paragraph [0050]), but fails to teach an embodiment wherein the label is positioned on the tissue container (200, 200) itself.  Watson is silent on the use of labels.  Schryver, however, teaches the use of ID barcodes, 2D barcodes, RFID chips, or other computer-readable indicia positioned on the sample container itself (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the identification label taught by Schryver to identify the sample, which proves to be critical when optimizing the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0067]).  Further, it would have been obvious
to include the described features taught by Watson to provide a uniform distance, measured from both top and bottom surfaces of the cultured tissue equivalent to the exterior wall of the package which, in turn, provides uniform heat exchange from the tissue equivalent to the freezing chamber upon cooling; and from the external environment to the tissue equivalent, upon thawing (Col. 8, lines 1-8).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis, Schryver, and Watson, further in view of Wright et al. (Enhanced viability of corneal epithelial cells for efficient transport/storage using a structurally-modified calcium alginate hydrogel), herein referred to as Wright.
Regarding claim 20, Cullis teaches the tissue container (200) as previously described (Fig. 1; Paragraphs [0055]-[0057]), but fails to teach an embodiment wherein the tissue container comprises a tissue well.  Watson, however, teaches a storage device for cryopreserved tissues (Abstract) wherein the tissue comprises a sheet of epithelial tissue (Col. 9, lines 37-54). Watson fails to teach an embodiment wherein the cryopreservation media specifically contains sodium alginate.  Wright, however, teaches a method of encapsulating cells in alginate gels to complement cryopreservation methods, wherein epithelial cells are suspended in a sodium alginate solution (Introduction, Pages 3-4; Page 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the tissue well taught by Watson to support the tissue and hold it within a predefined space within the tissue container (Watson: Col. 7, lines 51-67).  Further, it would have been obvious to use the sodium alginate solution taught by Wright to improve cryopreservation methods and improve cell viability (Relevant Sections: Results Page 2; Conclusions Page 2; Results, Page 12).


Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.  Regarding the bottom of pg. 7 of Applicant’s arguments, where Applicant asserts independent claim 1 is amended to that the claimed device of the instant application is for receiving a sealed tissue container containing cryopreserved tissue and cryopreservation media and recovering said cryopreserved tissue.  Further, Applicant assertion that the reference of Cullis cannot anticipate or render obvious the arrangement as claimed, and Cullis provides a double-bagged structure.  Pertaining to Applicant’s latter argument, Cullis does disclose a device for receiving a sealed tissue container (200) containing cryopreserved tissue (Cullis disclose the container is capable of storing material, including critically important biomaterial, Para. [0022], lines 1-2) recovering cryopreserved tissue (Abstract; Paragraph [DOSS]).  
Also, discussed in the rejection above and Cullis disclose cryopreservation media (illustrated in Fig. 1 and described by Cullis in the disclosure as biomaterial and fluid access, Para. [0016], lines 3-8).  Additionally, Cullis disclose the device comprises a tissue container receptacle (500) that received a sealed tissue container (200) contained cryopreserved tissue (150) and cryopreservation media (Fig. 1; Paragraph [DOSS]).  Additionally, regarding Applicant’s argument that the device of Cullis is a double-bagged structure, the device of Cullis is relevant and reads on the limitation presented in independent claim 1 for the following reasons: (1) independent claim 1 recites “a device for receiving a sealed tissue container containing cryopreserved tissue and cryopreservation media and recovering said cryopreserved tissue,”.  
For the latter claim limitation, the limitation of a container is addressed by Cullis (i.e. a bag), a bag is a container, and thus, capable of retaining cryopreserved tissue (or biomaterial 150 as disclosed in Cullis), and as disclosed by Cullis the container (bag 500) receives a sealed tissue container (inner bag 200) which contains cryopreserved tissue (biomaterial 150) as disclosed by Cullis.  Thus, the reference of Cullis continues to read on claim 1 and the amended limitation presented in claim 1.  Further, Cullis disclose the sealed tissue container (inner bag 200), provides a closed environment for the material 150 (Para. [0055], lines 8-9), further addressing Applicant’s limitation of a sealed tissue container.  
Also, reason (2): Cullis disclose the device (bag 500) which received sealed container (inner bag 200) also contains cryopreservation media (cited and discussed above in the rejection as biomaterials and fluid access).  Further, where Cullis disclose or define within the disclosure the term “biomaterial”, also referenced by element 150, is a term intended to mean any suitable biological material including, for example, tissues, bone marrow, blood and blood products, cellular material or products, and microbial materials such as pathogens (Para. [0016], lines 3-6) and Cullis disclose the term “fluid access” is intended to encompass access to materials that have any combination of solid, liquid, and/or gaseous components (Para. [0016], lines 6-8).  Pertaining to the latter, the biomaterial encompasses tissue and suitable biological material (i.e. media) for cryopreservation of the tissue contained within container or bag 200, which is further container in the device (container or bag 500), disclosed via Cullis.
Regarding the top of pg. 8 and the top of pg. 9 of Applicant’s arguments, where Applicant asserts that Cullis fails to teach a device that includes a number of elements of the claim and states the following: Cullis fails to teach a device containing at least one recovery media chamber configured to contain a reservoir of tissue recovery media, the at least one recovery media chamber being fluidly coupled to the tissue container receptacle.  Additionally, Applicant argues the previous Office Action and previous Advisory Action, mailed on 01/06/2022 and 06/10/2022, respectively, the sealed cavity 250 is the at least one recovery media chamber.  Moreover, Applicant cites and discusses an annotated Fig. 2 (on pg. 9 of Applicant’s arguments and an annotated Fig. 5, noted on pg. 8 of Applicant’s arguments).  
Pertaining to the latter, Applicant has discussed and annotated Figures 5 and 2 of Cullis.  However, Figures 2 and5 of Cullis were not used in the rejection of the previous Office Actions nor the Advisory Action mailed on 06/10/2022, which both depict different embodiments of the invention of Cullis.  As discussed above, the tissue container receptacle 500 refers to Figure 1 of Cullis, and the at least one recovery chamber configured to contain a reservoir of tissue recovery media 250, is cited and discussed in Fig. 1 of Cullis, as discussed above in the rejection.  Additionally, the at least one recovery chamber configured to contain a reservoir of tissue recovery media (cavity 250, Fig. 1) is illustrated in Fig. 1 as being fluidly coupled to the tissue container receptacle (container 500).  Also, Cullis does disclose the media container (tube 400) is insertable and removable (Para. [0056], line 1), Cullis disclose the tube 400 is configured to connect (thus capable of being insertable and removable) and Cullis also disclose the tube 400 is detached (thus removable, Para. [0056], line 12).
Regarding the top of pg. 10 of Applicant’s arguments, where Applicant asserts the reference of Cullis only teaches an inlet tube 400 provides a hermetically sealed “fluid path from the outside of the overwrap bag 500 through the sealed cavity 250 to the interior 220 of the inner bag 200.  As discussed above in this section, the tube 400 is shown to be fluidly coupled to container receptacle 500, illustrated in Fig. 1 of Cullis, and which is addressed by the limitation presented in claim 1. 
Regarding the middle of pg. 10 of Applicant’s arguments, where Applicant further discusses the tube 400 of Cullis.  The reference of Cullis discloses the tube 400 is fluidly coupled to the receptacle container (container 500) and also to the sealed tissue container (Para. [0056], lines 16-17, Fig. 1).  Further, the examiner disagrees with Applicant’s assertion that the tube 400 connects to an external source for transporting the material (e.g. a biomaterial), not tissue recovery media.  For the latter, Cullis disclose the external source which Applicant discusses, pertains to another embodiment as further discussed in Para. [0056] of Cullis.  Also, as discussed above in this section, the term biomaterial is defined by the disclosure of Cullis to mean any suitable biological material including, for example, tissues, bone marrow, blood and blood products, cellular material or products, and microbial materials such as pathogens (Para. [0016], lines 3-6) and Cullis disclose the term “fluid access” is intended to encompass access to materials that have any combination of solid, liquid, and/or gaseous components (Para. [0016], lines 6-8).  For the latter, tissue recovery material can be defined by biomaterial where Cullis disclose “any suitable biological material” and Cullis proceeds by further providing examples of biomaterial, which include tissues, bone marrow, blood and blood products, cellular material or products, and microbial materials such as pathogens, citation provided above in this section.  Also, the tube 400 is a type of container as discussed previously to contain a biomaterial (examples provided above) and thus tube, a container, is capable of being a reservoir of tissue recovery media as discussed previously in this section.  Further, Applicant asserts that Cullis makes no mention of recovery media.  For the latter, as discussed above, Cullis provides a definition and example of the term biomaterial, which include tissues, bone marrow, blood and blood products, cellular material or products, and microbial materials such as pathogens.
Regarding the bottom of pg. 10 of Applicant’s arguments, where Applicant continues to discuss their disagreement of the claim limitation of “at least one recovery media chamber configured to contain a reservoir of tissue recovery media coupled to the tissue container receptacle.  For the brevity, the examiner has discussed the discussion of this argument above in this section and discusses Fig. 1 of Cullis, which clearly shows the recovery media chamber 250 is coupled (fluidly) to the tissue container receptacle 500.  Additionally, Fig. 1 shows the tissue container receptacle 500 encompassing the recovery media chamber 250 and thus, coupled.  
Regarding the bottom of pg. 10 and the top of pg. 11, where Applicant asserts “the waste material outlet 300 (see Fig. 2 above) is not fluidly coupled to the tissue container receptacle 500 (see Fig. 5 above)…”.  As discussed previously in this section, Applicant is referring to Figures 2 and 5, which are different embodiments of Cullis and were not used to reject independent claim 1 of the instant application.  Additionally, the examiner direct Applicant to Figure 1 (which was used in the previous and current Office Action), that the waste material outlet 300 of Cullis is fluidly coupled to the tissue container receptacle 500 (as shown in Figure 1 of Cullis).  Additionally, the secondary references used in the Office Action above were used to address the limitations presented in the dependent claims of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799